Case 3:21-cv-02304-TAD-KDM Document 21 Filed 08/23/21 Page 1 of 2 PageID #: 909




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                   MONROE DIVISION

 RACHEL LYNN MAGLIULO,                                 CIVIL ACTION NO. 3:21-cv-02304
 MATTHEW SHEA WILLIS, AND
 KIRSTEN WILLIS HALL

 VERSUS                                                JUDGE DOUGHTY

 EDWARD VIA COLLEGE OF                                 MAGISTRATE JUDGE MCCLUSKY
 OSTEOPATHIC MEDICINE

                      PLAINTIFFS’ MOTION FOR CONTEMPT
               FOR VIOLATION OF TEMPORARY RESTRAINING ORDER

        NOW INTO COURT, through undersigned counsel, come Plaintiffs, Rachel Lynn

 Magliulo, Matthew Shea Willis, and Kirsten Willis Hall, who respectfully move this Honorable

 Court to Order Defendant, Edward Via College of Osteopathic Medicine, and Nathan Kinnard, its

 Associate Dean of Student Affairs and Development to appear and show cause, if any they can,

 why they should not be found in contempt of court and sanctioned appropriately for violating this

 Honorable Courts Temporary Restraining Order (Doc. No. 19).

        WHEREFORE, Plaintiffs, Rachel Lynn Magliulo, Matthew Shea Willis, and Kirsten Willis

 Hall, respectfully pray that after due proceedings Defendant, Edward Via College of Osteopathic

 Medicine, and Nathan Kinnard, its Associate Dean of Student Affairs and Development, be held

 in contempt of court and sanctioned appropriately for violating this Honorable Courts Temporary

 Restraining Order (Doc. No. 19). Plaintiffs further pray that Defendant, Edward Via College of

 Osteopathic Medicine, and Nathan Kinnard, its Associate Dean of Student Affairs and

 Development, be cast with all costs incurred in the filing of the instant motion, along with

 reasonable attorney’s fees, and for all other relief to which they are or may be entitled, whether in

 law or in equity.



                                             Page 1 of 2
Case 3:21-cv-02304-TAD-KDM Document 21 Filed 08/23/21 Page 2 of 2 PageID #: 910




                                             Respectfully submitted:

                                             BREITHAUPT, DUBOS & WOLLESON, LLC
                                             1811 Tower Drive
                                             Monroe, Louisiana 71201
                                             Telephone:   (318) 322-1202
                                             Facsimile:   (318) 322-1984
                                             Email:       michael@bdw.law
                                             Email:       adam@bdw.law


                                             ____/s/ Michael L. DuBos___________________
                                             Michael L. DuBos (#23944), T.A.
                                             Adam R. Karamanis (#39544)




                                      CERTIFICATION

        I hereby certify that a copy of the above and foregoing has been duly served upon counsel

 of record on this 23rd day of August 2021 via the Court’s EM/ECF filing system.

                                ____/S/ Michael L. DuBos_____
                                      Michael L. DuBos




                                           Page 2 of 2
